Citation Nr: 1719046	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for retinopathy with cataracts.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity.

3.  Entitlement to an increased rating for diabetic peripheral neuropathy, left lower extremity in excess of 10 percent prior to June 21, 2012 and in excess of 20 percent thereafter.

4.  Entitlement to an increased rating for residuals of lumbar laminectomy including degenerative arthritis and surgical scar, rated as 20 percent disabling from September 9, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active service from June 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is under the jurisdiction of the RO in Atlanta, Georgia.

The issue of entitlement to an increased rating for diabetes mellitus type 2 with erectile dysfunction has been raised by the record in a July 2016 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for a higher schedular rating for his diabetic retinopathy with cataracts, diabetic peripheral neuropathy of the bilateral lower extremities and residuals of a lumbar laminectomy with degenerative arthritis and he has alleged marked interference with his employment due to these conditions.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

The issue of entitlement to an increased rating for residuals of lumbar laminectomy including degenerative arthritis and surgical scar, rated as 20 percent disabling from September 9, 2009, and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not had any incapacitating episodes due to diabetic retinopathy and cataracts, he has no visual field defect, and his corrected distant visual acuity is not worse than 20/40 in each eye.

2.  The Veteran's diabetic peripheral neuropathy of the right lower extremity manifests as mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's diabetic peripheral neuropathy of the left lower extremity manifested as mild incomplete paralysis prior to June 21, 2012.

4.  Resolving the benefit of the doubt in the Veteran's favor, his diabetic peripheral neuropathy of the left lower extremity manifested as moderate incomplete paralysis from June 21, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for diabetic retinopathy and cataracts are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.75, 4.79, 4.84, Diagnostic Codes 6000-6009, 6027 (2016).  

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 10 percent prior to June 21, 2012 for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 20 percent from June 21, 2012 for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the December 2009 rating decision on appeal.  Thus, there is no timing error.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations to assess the severity of his diabetic retinopathy with cataracts and his diabetic peripheral neuropathies of his bilateral lower extremities during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  Essentially, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Diabetic Retinopathy and Cataracts

The Veteran asserts he is entitled to an initial compensable rating for his service connected diabetic retinopathy and cataracts.

Under 38 C.F.R. § 4.79  Diagnostic Code 6006 retinopathy or maculopathy is rated under the General Rating Formula for Diagnostic Codes 6000 through 6009, which in turn provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 week, during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 week, but less than 4 weeks, during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 week, but less than 6 week, during the past 12 months; and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  A note to the General Rating Formula provides that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Under 38 C.F.R. § 4.79, Diagnostic Code 6027, cataracts are evaluated based on visual impairment.

Under 38 C.F.R. § 4.76, the best distant visual acuity obtainable after best correction by glasses will be the basis of ratings for visual acuity (except in cases of keratoconus when contact lenses are required).  Under 38 C.F.R. § 4.75, if there is a difference of more than 4 diopters of spherical corrections between the two eyes, the best possible visual acuity of the poorer eye without glasses or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye and if this exists close attention is given to the likelihood of congenital origin in mere refractive error.

Further, under § 4.84 Table V, Ratings for Central Visual Acuity Impairment, a compensable disability rating is not warranted for visual acuity impairment of 20/40 or better.

During an August 2009 VA ophthalmology contract examination, the Veteran complained of experiencing blurred vision.  He reported that he did not experience pain, distorted vision, redness, swelling halos, watering, enlarged images, discharge or floaters.  The Veteran stated he had not had any incapacitating episodes in the last 12 months due to his eye condition.  Ocular examination revealed best corrected distance visual acuity of 20/25 right eye and 20/30 left eye.  The examiner noted that the Veteran had a grade 1 nuclear and cortical cataract in each eye, as well as diabetic retinopathy in both eyes.  No visual field defect was noted.

In June 2012 the Veteran underwent a second VA ophthalmology contract examination.  The examiner noted the Veteran's diagnoses of bilateral cataracts and diabetic retinopathy.  Ocular examination revealed the Veteran's corrected distance visual acuity was 20/40 in the right eye and the left eye.  The examiner noted that the Veteran did not have a visual field defect.

The VA ophthalmological examinations performed in August 2009 and in June 2012 objectively demonstrate that the Veteran was diagnosed with diabetic retinopathy and cataracts, not manifested by ocular pain or incapacitating episodes.  In fact, there is no evidence that the Veteran has ever had any incapacitating episodes, i.e., a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Thus, a compensable rating is not warranted under the General Rating Formula for Diagnostic Codes 6000 through 6009.

Additionally, both VA examinations found that the Veteran did not have a visual field defect.  Thus, the only means of rating the service-connected diabetic retinopathy is on the basis of impairment of the Veteran's visual acuity.  In order to meet the criteria for a compensable rating, corrected distant visual acuity must be worse that 20/40 in one eye.  The evidence shows that the Veteran's corrected visual distance acuity has never met the criteria for a compensable evaluation during the appeal period.  Accordingly, a compensable disability evaluation is not warranted on the basis on impaired visual acuity.

Increased Ratings for Diabetic Peripheral Neuropathy, Bilateral Lower Extremities

The Veteran seeks an initial rating in excess of 10 percent for his diabetic peripheral neuropathy, right lower extremity.  He seeks a rating in excess of 10 percent for his diabetic peripheral neuropathy, left lower extremity prior to June 21, 2012, and a rating in excess of 20 percent thereafter.

The Veteran's diabetic peripheral neuropathy of the bilateral lower extremities have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to the sciatic nerve.  Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis.  An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id. 

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran underwent a VA contract examination in August 2009 to evaluate his claimed peripheral vascular leg condition.  The examiner diagnosed the Veteran with peripheral neuropathy and stated that it is related to service-connected diabetes mellitus.  Neurological examination of the Veteran's lower extremities revealed motor function within normal limits however, sensory function was abnormal with findings of decreased sensation in the Veteran's feet.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner noted that the peripheral nerve examination revealed neuralgia relating to the bilateral sciatic nerves and distal branches.

In June 2012, the Veteran underwent a VA contract peripheral neuropathy examination.  The Veteran reported experiencing constant moderate pain and moderate intermittent pain in his bilateral lower extremities.  The examiner noted mild paresthesias and/or dysesthesias and mild numbness in the Veteran's bilateral lower extremities.  Neurologic examination revealed the Veteran's left knee extension and flexion was less than normal, evaluating it as a 4 out of 5.  Light touch testing revealed decreased sensation in the bilateral ankles, lower legs, feet and toes.  Based on the findings of this examination, the RO assigned a 20 percent disability evaluation, effective June 21, 2012 for diabetic peripheral neuropathy of the left lower extremity.  The RO continued the 10 percent disability evaluation for diabetic peripheral neuropathy of the right lower extremity.

The Veteran underwent a VA contract peripheral neuropathy examination in June 2016.  The Veteran reported that his condition had worsened and that he no longer had sensation in his feet.  The examiner noted that the Veteran described moderate constant pain and moderate intermittent pain in his bilateral lower extremities.  The examiner documented moderate paresthesias and dysesthesias and numbness in the Veteran's bilateral lower extremities.  Light touch testing revealed decreased sensation in the Veteran's bilateral ankles and lower legs; sensation was noted to be absent in his bilateral feet and toes.  The examiner determined that the Veteran exhibited a mild, incomplete paralysis of both his right and left sciatic nerves.

The Board finds that the evidence shows that the symptoms of the Veteran's diabetic peripheral neuropathy relating to his bilateral sciatic nerves have been of a mild degree during the pendency of the claim.  Notably, the August 2009, June 2012 and June 2016 VA examiners each determined that the Veteran's diabetic peripheral neuropathy, bilateral lower extremities manifested as a mild, incomplete paralysis.

As such, a rating in excess of 10 percent is not warranted for any period during the pendency of the claim for diabetic peripheral neuropathy of the right lower extremity.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

Similarly, a rating in excess of 10 percent is not warranted for diabetic peripheral neuropathy of the left lower extremity prior to June 21, 2012 or in excess of 20 percent thereafter.  The evidence of record does not establish that the Veteran's symptoms manifested as moderate prior to June 21, 2012, nor as moderately-severe thereafter.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether there is any other schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial compensable rating for diabetic retinopathy with cataracts is denied.

Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent prior to June 21, 2012, for diabetic peripheral neuropathy of the left lower extremity and in excess of 20 percent thereafter is denied.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's back disability and to adjudicate the issue of a TDIU.

The Veteran was afforded VA back examinations in October 2009 and June 2016.  The Board finds that these examinations are also inadequate because they do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
At the Veteran's June 2016 VA contract peripheral neuropathy examination the Veteran reported that his ability to work is impacted by his service-connected peripheral neuropathy as he is unable to stand or walk for prolonged periods and has problems with balance due to abnormal sensations of his feet.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability or disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an application for a TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his residuals lumbar laminectomy with degenerative arthritis.  Provide the Veteran with the appropriate authorization for release form(s).
For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected back disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's back, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


